department of the treasury p o box cincinnati ohio employer_identification_number person to contact - id contact telephone numbers phone fax vil internal_revenue_service director exempt_organizations number release date date date legend b state c syndrome d type of group home e president of applicant f date p dollar amount q dollar amount dollar amount r dear by letter dated date you requested a ruling that a set-aside in the amount of p for the taxable_year ending date meets the requirements of sec_4942 and accordingly constitutes a qualifying_distribution under sec_4942 facts you are a corporation formed under the laws of the state of b exempt from federal_income_tax under sec_501 of the code and classified as a private_operating_foundation under sec_509 and sec_4942 you have been formed to help persons suffering from c to live more fulfilling lives you are establishing a residence program to provide on site round-the-clock care to persons with this disorder you are seeking to locate and acquire a suitable facility and modify it to meet group home building codes the facility is projected to cost q to purchase and r to modify your search for a suitable facility has already occupied an extended period of time you have determined the most desirable geographical area in which to establish your group home but have not been able to locate a building that meets your very stringent requirements furthermore numerous knowledgeable parties including representatives of the state of b’s department of health services have advised you under no circumstances to acquire a home before you are licensed to operate one you have initiated the process of obtaining a license from the state of b’s department of human services to become a d provider however in order for you to be licensed your president e had to complete a training session which was not scheduled by the state of b until october of this moreover was only the first of a series of steps in the licensure process including the completion of the application package additional enrollment forms pre-admission screening by the state development of a contract with the state and demonstration of adequate training for personnel no additions to the set-aside for this project are contemplated law sec_4942 of the code defines qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after date an amount set_aside for a specific project within one or more purposes of sec_170 may be treated as a qualifying_distribution if the amount meets the requirements of sec_4942 sec_4942 of the code provides that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary the amount set_aside will be paid for the specific project within five years and the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds the suitability test’ sec_53_4942_a_-3defines as a qualifying_distribution any amount set_aside within the meaning of paragraph b of sec_3 sec_53_4942_a_-3 of the foundation and similar excise_tax regulations provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 or sec_170 of the code may be treated as qualifying distributions for the tax_year s in which such amounts are set_aside but not in the tax_year in which actually paid if the requirements of sec_4942 and paragraph b are satisfied the requirements of paragraph b are satisfied if the foundation establishes to the satisfaction of the commissioner the amount set_aside will be paid for the specific project within months after it is set_aside and i the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 or ii the foundation satisfies the cash distribution test sec_53_4942_a_-3 of the regulations provides that the suitability test for a set-aside is met if the foundation establishes the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments or where grants are made as part of a matching-grant program specific projects that can be better accomplished by the use of a set-aside include projects in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects such as a plan to erect a building to house the direct charitable educational or other similar exempt activity of the private_foundation sec_53_4942_a_-3 provides that a private_foundation must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside analysis you have sought timely approval of your set-aside of income in accordance with sec_53_4942_a_-3 as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations your proposed set-aside will be used to accomplish purposes described in sec_170 of the code namely the relief of the distressed the specific project for which funds have been set_aside is the acquisition and modification of a residential facility for the care of persons suffering from c you have credibly represented that the amount set-aside for this specific project will be paid out within months from the set-aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations your project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds in the language used by sec_53_4942_a_-3 of the regulations your specific project is one in which relatively long-term expenditures must be made such as a plan to erect a building to house the direct charitable educational or other similar exempt activity of the private_foundation the project requires long term expenditures because the preliminary stages of the project including the location of a suitable property and the completion of the licensure process entailed insignificant expenditures while the major outlays for the purchase and modification of a facility had to be postponed to a later fiscal_year your project therefore satisfies the suitability test as set forth in sec_4942of the code and sec_53_4942_a_-3of the regulations ruling based on the foregoing the set-aside of p for the taxable_year ending date meets the requirements of sec_4942 and accordingly constitutes a qualifying_distribution under sec_4942 we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that any set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount in the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates further the amount of the set-aside must be taken into account in determining the foundation’s minimum_investment_return see sec_53 a - c of the regulations and any income attributable to a set- aside must be taken into account in computing adjusted_net_income see sec_53 a - d of the regulations this ruling is based on the understanding there will be no material changes in the facts upon which it is based any changes that may have a bearing on your tax status should be reported to the internal_revenue_service this ruling does not address the applicability of any section of code or regulations to the facts submitted other than with respect to the sections described this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling letter is directed only to the organizations that requested them sec_6110 of the code provides that they may not be used or cited as precedent pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to the authorized representative please keep a copy of this ruling letter in your permanent records if you have any questions about this ruling please contact the persons whose name and telephone number are shown above in the heading of this letter lois lerner director exempt_organizations notice redacted approval letter sincerely yours enclosure
